Title: To Benjamin Franklin from Michael Hillegas, 5 June 1777
From: Hillegas, Michael
To: Franklin, Benjamin


Sir
Baltimore June 5. 1777 in the Evening
Capt. Thos. Moore Master of the Schooner Duke de Chosiel is just about sailing, so that I have only time to inclose you Mr. Dunlaps last Paper just now come to hand, and this with the greater pleasure, as we have given the Enemy a little stroke on the East End of Long Island, which I think will compleatly Ballence their late Excurtion to Danburry in Connecticut. By a Letter from Philada. dated on Tuesday last, there is an Account of a heavy Firing of cannon &c. in the Jerseys having been heard the day before; so that We now daily expect to hear some News. God Bless you, and give you Success in your Negociations is the Prayer and Wish of My Dear Sir Yours very Affectionately
M. Hillegas
My Love to Mr. Deane
 
Addressed: The Honble. Benjamin Franklin Esqr / Embassador from the American / States at the Court of France / Paris
